Title: To Benjamin Franklin from Benjamin Webb, 25 December 1777
From: Webb, Benjamin
To: Franklin, Benjamin


Dear Sir,
London decr. 25th: 1777.
The Bearer of this is a particular Friend of mine. A Mr. Roegler of Leipsig. A long Acquaintance with him myself, as well as the general Sufferage of More who have that Pleasure, confirm me in the Opinion of his being a particularly worthy Character. As such, I take the Liberty to recommend him to an Honor he was very desirous of; that of being introduced to you in his way through Paris. Mr. Roegler’s reputation as a Scholar in the University of Leipsig is on the most respectable footing. I am Dear Sir Your Most obedient humble Servant
Benj: Webb.
 
Notation: B. Webb
